DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Election of Species B (relating to FIGS. 6-7) was made without traverse in the reply filed on 11/17/2022.  Accordingly, the 08/17/2022 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:
Claim 15: The Office recommends replacing the words “further comprising” (Line 1) with the word “wherein.”
Claim 17: The Office recommends deleting the word “is” (Line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,434,917 to Bartel et al., in view of U.S. Patent Application Publication No. 2006/0180385 to Yanai et al. and Japanese Utility Model Laid-open No. Hei 3-1877 (hereinafter “1877”). 
Claim 1: Bartel discloses a zero turn radius ("ZTR") vehicle 10 (i.e., not an electric ZTR vehicle, as recited in Claim 1) having a vehicle frame 16 and right and left drive wheels 12, 13 that are each powered by a respective left or right drive hydraulic motor 74, a steering mechanism (FIGS. 3-6), and a parking brake mechanism 82, the steering mechanism comprising:
a pair of control lever assemblies 17, 19 including a right control lever assembly 19 for controlling the right drive wheel hydraulic motor 74 and a left control lever assembly 17 for controlling the left drive wheel hydraulic motor 74, each control lever assembly 17, 19 including,
(1) a pivot bracket assembly 30 which is pivotably mounted to the frame 16 of the ZTR vehicle for rotation about a first axis between a first position, through a neutral position and a second position, wherein the pivot bracket assembly has an outboard side and an opposite inboard side.
Bartel does not disclose wherein the ZTR vehicle 10 is an electric ZTR vehicle, or wherein each control lever assembly 17, 19 includes:
(2) a position measurement device operably associated1 with the vehicle frame 16 and the inboard side of the pivot bracket assembly 30 by a shaft extending transverse between the vehicle frame 16 and the pivot bracket assembly 30, the position measurement device is operable to measure the rotation or displacement of the pivot bracket assembly 30 with respect to the vehicle frame 16 in relation to the first position and the second position, the position measurement device being able to provide signals for controlling the direction of rotation and speed of rotation of said one of the drive wheel motors.
The teachings of Yanai and 1877 are understood and presented in combination.  That is, the background of Yanai cites to 1877, but Yanai does not include prior art illustrations from 1877.  Thus, the English description of 1877 contained in Yanai is understood to be related to the illustrations contained in 1877 which are cited in this rejection.
Paragraph [0006] of Yanai, which describes how 1877 functions, is especially relevant.  It discloses:
“The input shaft 5 is rotated with the operating handlebar 3 to twist the torsion bar 19. This produces a relative rotational angle in the input shaft 5 and the output shaft 11. A potentiometer detects this relative rotational angle and a signal corresponding to the detected relative rotational angle is applied to the control unit. Based on the signal, the control unit 15 controls the drive motor 17 so as to give the side of the output shaft 11 a driving force corresponding to a steering torque detected by the steering torque sensor 7.”

FIG. 1 of 1877, copied underneath, shows the structure described above.

    PNG
    media_image1.png
    467
    331
    media_image1.png
    Greyscale

Thus, Yanai/1877 teaches a steer-by-wire system for an all-terrain vehicle in which turning of an input shaft (equivalent to a lever assembly) is detected by a position measurement device including a potentiometer.  This potentiometer is positioned along the axis of an input shaft in order to easily measure relative turning angles between an input shaft and output shaft.  A signal relating to the steering angle is sent to a controller, which controls a drive motor to turn an output shaft.
Based on the 1877 teaching, in order to reduce mechanical parts and costs of the vehicle, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of invention to modify the steering mechanism disclosed by Bartel, such that mechanical steering linkages 64 of the right/left control lever assemblies are replaced by a position measurement device including a potentiometer, as taught by Yanai/1877, which is operably associated with the vehicle frame 16 and the inboard side of the pivot bracket assembly 30 by a shaft between pivots 34 shown in FIG. 4 of Bartel, in order to support pivot bracket assembly 30 about axis 35.  As modified, the shaft extends transverse between the vehicle frame 16 and the pivot bracket assembly 30 (coaxial with pivot 34), and the position measurement device is operable to measure the rotation or displacement of the pivot bracket assembly 30 with respect to the vehicle frame 16 in relation to the first position and the second position, the position measurement device being able to provide signals for controlling the direction of rotation and speed of rotation of said one of the drive wheel motors.  According to this modification, the Office submits that it would have been obvious to position the position measurement device on the inboard side of the pivot bracket assembly 30 because the vehicle frame 16 does not extend sufficiently outwardly to (or past) the associated lever assembly.
Finally, the Office takes Official Notice of the well-known movement of vehicle manufacturers, including, e.g., manufacturers of lawn mowers and passenger automobiles, towards electrifying vehicles, in order to reduce demand on carbon-based fuels and because electric motors are much more efficient and generally produce greater torque than combustion/diesel engines.  In addition, the Office takes note that the provision of Claim 1 which requires an electric zero turn radius vehicle does not affect how the mechanical structure of the claimed steering mechanism operates.  Thus, it would have been obvious to those having ordinary skill in the art at the time of filing to make the ZTR vehicle disclosed by Bartel, as modified above by Yanai/1877, an electric ZTR vehicle by replacing the engine of Bartel with, e.g., a battery pack, in order to provide electric power to the right/left drive electric motors taught by Yanai/1877.
Claim 4: Bartel, as modified by Yanai/1877 in the rejection of Claim 1 above, discloses the electric ZTR vehicle of claim 1, wherein each control lever assembly 17, 19 further comprises a lever assembly pivotably mounted to the pivot bracket assembly 30 for rotation with respect to the pivot bracket assembly 30 about a second axis between a first inboard position and a second outboard position.
Claim 5: Bartel, as modified by Yanai/1877 in the rejection of Claim 1 above, discloses the electric ZTR vehicle of claim 4, wherein the lever assembly is interconnected with the parking brake mechanism 82 such that moving the lever assembly to the second outboard position sets the parking brake 82.
Claim 6: Bartel, as modified by Yanai/1877 in the rejection of Claim 1 above, discloses the electric ZTR vehicle of claim 4, wherein the steering lever mechanism further comprises at least one sensor 58 associated with at least one of the control lever assemblies 17, 19 for detecting when the at least one control lever assembly is in the second outboard position.
Claim 7: Yanai/1877 teaches a “control unit 15” which “controls the drive motor 17 so as give the side of the output shaft 11 a driving force corresponding to a steering torque detected by the steering torque sensor 7.”  Paragraph [0006] of Yanai.
Based on the Yanai/1877 teachings, the Office finds that it would have been obvious to those having ordinary skill at the time of invention such that the electric ZTR vehicle disclosed by Bartel, as modified by Yanai/1877 in the rejection of Claim 1 above, further comprises drive control system capable to determine the direction of rotation and the speed of rotation of said one of the drive wheel motors from the position measurement device provided signals, in order to control the velocity of the ZTR vehicle based on the signals from the position measurement device.
Claim 8: Bartel discloses a zero turn radius ("ZTR") vehicle 10 (i.e., not an electric ZTR vehicle, as recited in Claim 8) having a vehicle frame 16 and right and left drive wheels 12, 13 that are each powered by a respective left or right drive hydraulic motor 74, a steering mechanism (FIGS. 3-6), and a parking brake mechanism 82, the steering mechanism comprising:
a pair of control lever assemblies 17, 19 including a right control lever assembly 19 for controlling the right drive wheel hydraulic motor 74 and a left control lever assembly 17 for controlling the left drive wheel hydraulic motor 74, each control lever assembly 17, 19 including,
(1) a pivot bracket assembly 30 which is pivotably mounted to the frame 16 of the ZTR vehicle for rotation about a first axis between a first position, through a neutral position and a second position, wherein the pivot bracket assembly has an outboard side and an opposite inboard side, and
(2) a lever portion 17, 19 which is pivotally mounted to the pivot bracket assembly 30 for rotation with respect to the pivot bracket assembly 30 about a second axis between a first inboard position and a second outboard position.
Bartel does not disclose wherein the ZTR vehicle 10 is an electric ZTR vehicle, or wherein each control lever assembly 17, 19 includes:
(3) a position measurement device operably associated2 with the vehicle frame 16 by a shaft extending transverse between the vehicle frame 16 and the pivot bracket assembly 30, the position measurement device is operable to measure the rotation or displacement of the pivot bracket assembly 30 with respect to the vehicle frame 16 in relation to the first position and the second position, the position measurement device being able to provide signals for controlling the direction of rotation and speed of rotation of said one of the drive wheel motors.
The teachings of Yanai and 1877 are understood and presented in combination.  That is, the background of Yanai cites to 1877, but Yanai does not include prior art illustrations from 1877.  Thus, the English description of 1877 contained in Yanai is understood to be related to the illustrations contained in 1877 which are cited in this rejection.
Paragraph [0006] of Yanai, which describes how 1877 functions, is especially relevant.  It discloses:
“The input shaft 5 is rotated with the operating handlebar 3 to twist the torsion bar 19. This produces a relative rotational angle in the input shaft 5 and the output shaft 11. A potentiometer detects this relative rotational angle and a signal corresponding to the detected relative rotational angle is applied to the control unit. Based on the signal, the control unit 15 controls the drive motor 17 so as to give the side of the output shaft 11 a driving force corresponding to a steering torque detected by the steering torque sensor 7.”

FIG. 1 of 1877, copied underneath, shows the structure described above.

    PNG
    media_image1.png
    467
    331
    media_image1.png
    Greyscale

Thus, Yanai/1877 teaches a steer-by-wire system for an all-terrain vehicle in which turning of an input shaft (equivalent to a lever assembly) is detected by a position measurement device including a potentiometer.  This potentiometer is positioned along the axis of an input shaft in order to easily measure relative turning angles between an input shaft and output shaft.  A signal relating to the steering angle is sent to a controller, which controls a drive motor to turn an output shaft.
Based on the 1877 teaching, in order to reduce mechanical parts and costs of the vehicle, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of invention to modify the steering mechanism disclosed by Bartel, such that mechanical steering linkages 64 of the right/left control lever assemblies are replaced by a position measurement device including a potentiometer, as taught by Yanai/1877, which is operably associated with the vehicle frame 16 by a shaft extending transverse between the vehicle frame 16 and the pivot bracket assembly 30, the position measurement device [being] operable to measure the rotation or displacement of the pivot bracket assembly 30 with respect to the vehicle frame 16 in relation to the first position and the second position, the position measurement device being able to provide signals for controlling the direction of rotation and speed of rotation of said one of the drive wheel motors.  As modified, the shaft extends transverse between the vehicle frame 16 and the pivot bracket assembly 30 (coaxial with pivot 34).
Finally, the Office takes Official Notice of the well-known movement of vehicle manufacturers, including, e.g., manufacturers of lawn mowers and passenger automobiles, towards electrifying vehicles, in order to reduce demand on carbon-based fuels and because electric motors are much more efficient and generally produce greater torque than combustion/diesel engines.  In addition, the Office takes note that the provision of Claim 1 which requires an electric zero turn radius vehicle does not affect how the mechanical structure of the claimed steering mechanism operates.  Thus, it would have been obvious to those having ordinary skill in the art at the time of filing to make the ZTR vehicle disclosed by Bartel, as modified above by Yanai/1877, an electric ZTR vehicle by replacing the engine of Bartel with, e.g., a battery pack, in order to provide electric power to the right/left drive electric motors taught by Yanai/1877.
Claim 9: Bartel, as modified by Yanai/1877 in the rejection of Claim 8 above, discloses the electric ZTR vehicle of claim 8, wherein the first axis is orthogonal to the second axis.
Claim 10: Bartel, as modified by Yanai/1877 in the rejection of Claim 8 above, discloses the electric ZTR vehicle of claim 9, wherein the second axis is vertically offset from the first axis.
Claim 11: Bartel, as modified by Yanai/1877 in the rejection of Claim 8 above, discloses the electric ZTR vehicle of claim 8, wherein the pivot bracket assembly 30 is in the neutral position when the lever portion 17, 19 is in the first inboard position.
Claim 12: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of invention to modify the electric ZTR vehicle disclosed by Bartel, as modified by Yanai/1877 above in the rejection of Claim 8, such that the position measurement device is positioned on the inboard side of the pivot bracket assembly 30 because the vehicle frame 16 does not extend sufficiently outwardly to (or past) the associated lever assembly.
Claim 14: Bartel, as modified by Yanai/1877 in the rejection of Claim 8 above, discloses the electric ZTR vehicle of claim 8, wherein the lever portion 17, 19 further comprises:
a lower member 14 having an upper end and a lower end, the lower member 14 pivotally mounted to the pivot bracket assembly 30 between the upper end and the lower end; and
a brake linkage 36 operatively coupled to the lower end of the lower member 14 for engagement of a parking brake 82 and disengagement of the parking brake 82, wherein the parking brake 82 is engaged when the lever portion 17, 19 is in the second outboard position and the parking brake 82 is disengaged when the lever portion 17, 19 is in the first inboard position.
Claim 15: Bartel, as modified by Yanai/1877 in the rejection of Claim 14 above, discloses the electric ZTR vehicle of claim 14[, wherein]
 the pivotal mounting (at 32) between the lower member 14 and the pivot bracket assembly 30 being spaced a first distance above the first axis 35; and
the lower member 14 extending from the pivotal mounting to the lower end a second distance, wherein the second distance is greater than the first distance.
Claim 16: Bartel, as modified by Yanai/1877 in the rejection of Claim 14 above, discloses the electric ZTR vehicle of claim 14, wherein the brake linkage 36 further comprises:
a lever 36 coupled proximate the lower end of the lower member 14, the lever 36 extending to and coupled with a brake pivot plate 44;
the brake pivot plate 44 pivotally mounted to the frame 16;
a connecting rod 50, 46 coupled to the brake pivot plate 44, the connecting rod 50, 46 extending to and coupled with a brake bracket 52, the brake bracket 52 configured to set the parking brake 82 upon actuation of the brake linkage.
Claim 17: Bartel, as modified by Yanai/1877 in the rejection of Claim 14 above, discloses the electric ZTR vehicle of claim 14, further comprising a handle 17, 19 [fixed] to the upper end of the lower member 14.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,434,917 to Bartel et al., in view of U.S. Patent Application Publication No. 2006/0180385 to Yanai et al. and Japanese Utility Model Laid-open No. Hei 3-1877 (hereinafter “1877”), as applied to Claim 1, further in view of U.S. Patent Application Publication No. 2009/0217636 to Loxterkamp et al.
Claim 2: The combination of Bartel, Yanai, and 1877 does not disclose a dampener unit connecting between the pivot bracket assembly and the vehicle frame suitable for resisting the movement of the pivot bracket assembly.
Loxterkamp teaches right/left dampener units 230/232/220 connecting between a pivot bracket 212 and a vehicle frame 252, 102 for resisting movement of the pivot bracket assembly 212.  A motivation presented by Loxterkamp is “to bias the control handle from the first drive position to the neutral position” (see abstract).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of invention to modify the steering mechanism disclosed by Bartel, as modified above by Yanai/1877 to include a dampener units connecting between the respective pivot bracket assemblies and the vehicle frame 16, the dampener unit suitable for resisting the movement of the pivot bracket assembly, in order to bias the lever assemblies 19, 17 to the neutral positions as a safety feature.
Claim 3: The dampener unit taught by Loxterkamp is a spring for biasing the pivot bracket assembly 212 toward the neutral position.
Accordingly, Bartel, as modified by Yanai/1877 and Loxterkamp in the rejection of Claim 2 above, discloses the electric ZTR vehicle of claim 2, wherein the dampener unit further includes a spring for biasing the pivot bracket assembly toward the neutral position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is interpreted broadly, and is not necessarily interpreted to mean that the position measurement device is mounted or positioned on an inboard side of the right pivot bracket assembly.  Rather, Claim 1 simply requires that the position measurement device is associated with, or is functionally tied to the operation of the inboard side of the right pivot bracket assembly.
        2 See footnote 1 above.